DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/969,090, application filed on 08/11/2020 and Preliminary Amendment subsequently filed on 08/11/2020.  
3.	Claims 1-18 are currently amended by Applicant.  Claims 1-18 are currently pending in this application. 

Priority
4.        Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US PG Pub No. 2017/0246961).

7.          With respect to claim 1, Lee teaches:
An electric vehicle charging station for connecting to a span of a high or extra high voltage transmission line (charging networks for electric vehicles, Abstract; charging stations for charging electric vehicles, para 47; power transmission lines connected to electric vehicle charging stations, para 47; see Fig. 1 in conjunction with Figure 5 and 6, illustrating power transmission lines connected to charging stations), comprising: 
a tap for connecting to the span of the transmission line (see Fig. 1 in conjunction with Figure 5 and 6, illustrating power transmission lines connected to charging stations); 
a substation fed from said tap comprising one or more power voltage transformers for transforming the high or extra high voltage to a low voltage for feeding electric vehicle chargers (see electrical sub-stations and voltage transformers for feeding electric-vehicle charging stations from high-voltage power lines, para 44-48); and 
one or more electric vehicle chargers fed from said substation (feeding electric-vehicle charging stations from high-voltage power lines, para 44-48; see voltage transformers within EV charging network to feed branch panel to EVSE stations, para 57).

8.          With respect to claim 2, Lee teaches:
wherein the one or more power voltage transformers are station service voltage transformers, auxiliary service voltage transformers, or power VTs (see distribution service voltage transformers, para 17, see voltage transformers within EV charging network to feed branch panel to EVSE stations, para 57).

9.          With respect to claim 3, Lee teaches:
wherein said power voltage transformers comprise either three-phase star-delta power voltage transformers or three-phase star-star power voltage transformers (see star topology for power voltage transformer, para 42, 44).

10.          With respect to claim 4, Lee teaches:
wherein said power voltage transformers comprise a set of three one-phase power voltage transformers connected as star-delta or a set of three one-phase power voltage transformers connected as star-star (see star topology for power voltage transformer, para 42, 44).

11.          With respect to claim 5, Lee teaches:
wherein said tap comprises, for each phase of the transmission line: an insulator for linking a first and a second interrupted conductor points of an interrupted transmission line conductor (see point-to-point linking for conductor paths in topology of EVSE charging network and power-line distribution, para 42-45); 
a drop conductor connected between the first interrupted conductor point and said substation (see para 17-20 and 40-45); and 
a shunt connector connected between the second interrupted conductor point and a point of the drop conductor or connected between the first and second interrupted conductor points (see para 17-20 and 40-45).

12.          With respect to claim 6, Lee teaches:
wherein said tap is arranged such that, by overhead power line maintenance operation, the substation-connected drop conductor is switchable from being connected with the first interrupted conductor point, to being connected with the second interrupted conductor point, and vice-versa (see point-to-point linking for conductor paths in topology of EVSE charging network and power-line distribution, para 42-45).

13.          With respect to claim 7, Lee teaches:
wherein said tap is arranged such that, by overhead power line maintenance operation, the shunt conductor is switchable: from being connected between the second interrupted conductor point and a point of the drop conductor, to being connected between the first and second interrupted conductor points, or to being disconnected and removed from said tap (see para 17-20 and 40-45).

14.          With respect to claim 8, Lee teaches:
wherein said tap comprises, for each phase of the transmission line: 
an insulator for linking a first and a second interrupted conductor points of an interrupted transmission line conductor (see point-to-point linking for conductor paths in topology of EVSE charging network and power-line distribution, para 42-45); 
a drop conductor connected between the first interrupted conductor point and said substation (see para 17-20 and 40-45); and 
a shunt connector arranged such that, when connected, the interrupted parts of the transmission line conductor are connected between each other (see para 17-20 and 40-45), and, 
when disconnected or removed, the interrupted parts of the transmission line conductor are disconnected between each other (see para 17-20 and 40-45).

15.          With respect to claim 9, Lee teaches:
a line disconnect switch between the transmission line and the tap, for connecting and disconnecting the substation from the high or extra high voltage transmission line when required, independently of the transmission line being energised or not (see para 17-20 and 40-45).

16.          With respect to claim 10, Lee teaches:
a motorized earthing switch for securely earthing the charging station when it is electrically disconnected from the transmission line (see para 17-20 and 40-45).

17.          With respect to claim 11, Lee teaches:
a current transformer for measuring the fault current in case of short-circuit in the high or extra high voltage part of the charging station (see fault within electrical sub-station, para 3).

18.          With respect to claim 12, Lee teaches:
an optical link interruption device for mounting in a transmission line tower adjacent to the tap span of the transmission line, wherein said device comprises a data communication optical link for linking the charging station and both ends of an interrupted optical link (see para 17-20 and 40-45).

19.          With respect to claim 13, Lee teaches:
wherein the interrupted optical link is embedded within an earth conductor of the transmission line (see para 17-20 and 40-45).

20.          With respect to claim 14, Lee teaches:
a local area communication network for data linking the charging station equipment (see adaptive charging networks with data linking within local network, para 5-7, 17-20, 42-47).

21.          With respect to claim 15, Lee teaches:
protection equipment for protecting the charging station from electrical faults, protection equipment for protecting the transmission line from electrical faults of the charging station, and/or protection equipment for protecting the electric vehicle chargers from electrical faults (see fault within electrical sub-station, para 3).

22.          With respect to claim 16, Lee teaches:
data communication links for monitoring and operating remotely the charging station (see para 17-20 and 40-45).

23.          With respect to claim 17, Lee teaches:
connecting the tap to the transmission line; feeding the substation from said tap to feed said one or more power voltage transformers for transforming the high or extra high voltage to a low voltage for feeding the electric vehicle charger or chargers; and feeding the one or more of electric vehicle chargers fed from said substation (see para 17-20 and 40-45).

24.          With respect to claim 18, Lee teaches:
closing or opening a line disconnect switch between the transmission line and the substation for respectively connecting or disconnecting the substation from the high or extra high voltage transmission line, independently of the transmission line being energised or not (see para 17-20 and 40-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851